Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the IDS filed December 28, 2021.

Allowable Claims
Claims 1-16 and 19-20 are allowed.

Reasons for Allowance
Neither one of the prior art submitted in the IDS of December 28, 2021 changes the previous reasons for allowance of the December 14, 2021 Notice of Allowance, especially as the closest prior art submitted in the IDS is that of Freedman et al. (US 3,682,172) in the EPO, “Invitation to Pay Additional Fees dated September 29, 2021,” PCT Application No. PCT/US21/38192, and applicant’s previous arguments regarding Freedman are and still remain persuasive, as addressed in the previous Notice of Allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781